Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Charles Middleton Shepherd is suspended from the practice of law for two years and until further order of the Court, with the suspension stayed after 90 days by a two-year period of probation subject to the following conditions: a. Respondent shall, within the first 90 days of probation, enroll in a law office management program sponsored by or through the Cook County, Chicago or other bar association and shall, upon enrollment, notify the Administrator, in writing, of the name of the attorney with whom respondent is assigned to work. Respondent shall successfully complete the law office management program at least 30 days prior to the end of the probation term; b. Respondent shall authorize the attorney assigned to work with him in the law office management program to: 1. Disclose to the Administrator on a quarterly basis, by way of signed reports, information pertaining to the nature of respondent’s compliance with the law office management program and the above described conditions; 2. Promptly report to the Administrator respondent’s failure to comply with any part of the above described conditions; and 3. Respond to any inquiries by the Administrator regarding respondent’s compliance with the above described conditions. c. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; d. Respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute within the first year of probation; e. Respondent shall abstain from the usage of any and all alcohol and all unprescribed controlled substances; f. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; g. Respondent shall continue to participate in Alcoholics Anonymous or other 12-step program approved by the Administrator by attending at least three meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; h. Respondent shall maintain a sponsor in the 12-step program. Respondent shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation; i. Respondent shall be responsible for ensuring that the sponsor communicates with the Administrator, in writing, every three months regarding respondent’s participation and progress, including any lapses in sobriety or usage of controlled substances or illegal drugs; j. Respondent shall report any lapses in sobriety or usage of a nonprescribed controlled substance or illegal drag to the Administrator within 72 hours of that usage; k. Respondent shall notify the Administrator within 14 days of any change of address, and any change in treatment professionals, 12-step programs, or 12-step program sponsors; l. At least 30 days prior to the termination of the period of probation, respondent shall complete and provide proof to the Administrator of the payment of restitution as follows: Payee Amount Michael Spinks $771 Jozanne Gage-Wilson $2,500 $1,500 Esperanza Lopez $1,500 Cleophas Bradley $2,500 Peggy Ann Jones $2,500 Marta and Miguel Torres $850 LuAnn Mannino m. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; n. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; o. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; p. Probation shall be revoked if respondent is found to have violated any of the terms of his probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court; and q. Probation shall terminate without further order of Court provided that respondent complies with the above conditions. Suspension effective October 9, 2007.